DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
In Claim 7, line 3, “the the” should be written “the.” 
In Claim 8, line 2, “the the” should be written “the.”
In Claim 8, line 4, “the the” should be written “the.”
 Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “the amount of sunscreen protection” in line 15. The limitation is indefinite as ambiguous, because it is not clear whether the limitation refers to an amount of sunscreen protection required or an amount of sunscreen protection detected on skin surfaces. Moreover, the limitation lacks sufficient antecedent basis. Examiner considers the limitation to include either “an amount of sunscreen protection required” or “an amount of sunscreen protection detected.”
Claim 2 recites the limitation “spray spaced-apart pattern.” The limitation is indefinite, because it is not clear what it means and neither the claim nor the specification provides a sufficient definition or description. Furthermore, it is not clear how to distinguish “spray pattern” in Claim 2 from “spray spaced-apart pattern.” Examiner considers “spray spaced -apart pattern” and “spray pattern” to be interchangeable.
	Claim 2 recites the limitation “based on an input from at least one of the one or more.” The limitation is indefinite, because it is not clear “one or more” of what. That the word “sensors“ was deleted suggests that “one or more sensors” is not meant, but the deletion does not make clear what is meant. Examiner will examine it as if the word “sensors” still remained.
	Claim 3 recites the limitation “one or more components configured to modify at least one spray characteristic.” The limitation is indefinite, as vague, because it does not have sufficient metes and bounds to know what the scope of either the structure “component” or its function “configured to modify”; for example, it is not clear whether any of a controller which generates signals, an actuator which receives a signal, a switch which generates a signal for a controller, or a pump can be considered “a component configured to modify,” etc.. It could be virtually any component in an adjustable sprayer. Examiner considers any structure in a sprayer which participates in any function which can aid, directly or indirectly, in modifying a spray characteristic to meet the limitation.
or an electromechanical spray valve” is intended. Examiner considers the broadest reasonable interpretation to include only one despite the use of the conjunction “and,” because of the disjunctive “or” in the phrase “includes one or more.”
Claim 7 recites the limitation "the direction of the the skin surfaces." There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a direction of the skin surfaces.”
	Claim 8 recites the limitation “the distance to the the skin surfaces.” There is insufficient antecedent basis for this limitation in the claim. Moreover, it is not clear what distance between what elements (e.g. between proximity sensor and skin surface or between spray nozzle and skin surface). Examiner considers the limitation to include the interpretation “a distance to the skin surfaces,” where “distance” is considered to be at least between proximity sensor and skin surfaces, since any other distances would be calculated from a measurement made by such sensor.
	Claim 8 recites the limitation “distance to the the skin surfaces is within a value.” The limitation is indefinite, because it is not clear what is meant by “within a value,” since a value suggests a single unit, not a range of values. Examiner considers the limitation to include the interpretation distance to the skin surfaces is less than a maximum distance (or maximum value).
	Claim 9 recites the limitation “the distance to the skin surfaces.” There is insufficient antecedent basis for this limitation in the claim. Moreover, it is not clear what distance between what elements (e.g. between proximity sensor and skin surface or between sprayer and skin surface). Examiner considers the limitation to include the interpretation “a distance to the skin surfaces,” where “distance” is 
	Claim 12 recites the limitation “electromagnetic reflection.” The term is indefinite as non-standard. It is not clear whether “electromagnetic radiation” is meant or another term. Examiner considers the limitation to include the interpretation “electromagnetic radiation.”
Claim 15 recites the limitation "the amount of sunscreen lotion delivered" in line 6.  There is ambiguous antecedent basis for this limitation in the claim. Claim 1 recites the limitation “spray the sunscreen lotion in amounts” and earlier in Claim 15 the limitation “the dispenser assembly applies an amount of sunscreen lotion” is recited. It is not clear whether “the amount of sunscreen lotion delivered” is meant to refer to an amount of sunscreen applied” or to some other amount. Examiner considers the limitation to include the interpretation that an amount delivered is equivalent to an amount applied.
Claim 15 recites the limitation “dispenser assembly is adjusted . . . . by increasing amplitude, pressure, or voltage.” The limitation is indefinite, because it is not clear what amplitude, pressure, or voltage of what component is adjusted. Examiner considers the limitation to include an interpretation that “dispenser assembly is adjusted . . . by increasing amplitude, pressure, or voltage” of any component (e.g. pump, nozzle, reservoir) in the sprayer which can adjust the dispenser assembly in some way.
Claim 17 recites the limitation "the power" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is not clear whether the limitation “the power” should be interpreted to include a power supply of some sort as an additional structural limitation or whether it is just part of an intended use. Examiner considers the broadest reasonable interpretation to include “power” in an intended use recitation, such that the sprayer must be capable of adjusting power in some way.
e.g. frequency or amplitude of fluid, frequency or amplitude of an electrical signal, etc.).
	Claims 2-19 are rejected as depending from other rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272).
Regarding Claim 1, Parker et al. (US’122) teach a sprayer (Abstract) comprising, one or more sensors in a for pressure, temperature, liquid level, user height, user presence, user image, arm location, and feed rate in a feedback control (col. 15, lines 28-33; col. 14, lines 17-28); a dispenser assembly, including one or more components configured to spray sunscreen lotion (col. 8, lines 35-45; col. 10, lines 38-46; col. 14, lines 17-28); a reservoir (tank 84) capable of containing sunscreen lotion (col. 14, lines 65-67; col. 5, lines 49-59); and a controller which includes at least circuitry for feedback control of sensed process parameters to spray a coating material like sunscreen lotion (col. 14, lines 17-28; col. 15, lines 27-33).
US’122 suggests a sensor to scan the surface of the user’s body at wavelengths of light (e.g. infrared) to identify specific body areas and to control the sprayer (col. 14, lines 17-28). US’122 fails to teach a UV sensor. Rastegar et al. (US’272) teach a device for measuring UV radiation absorbed by a user’s skin and making recommendations about how much sunscreen protection should be provided, such device including one or more UV sensors configured to detect UV on skin surfaces of a person (Claim 1; [0012, 0028, 0031, 0039-0040, 0048]) and programming capable of determining whether areas of skin surfaces on a person require sunscreen protection or do not require sunscreen protection based on UV readings from the one or more sensors [0046], including a) ranking the areas of skin surfaces that require a given amount of sunscreen protection, since it can calculate a required sunscreen SPF level i.e. scale from a minimum to a maximum according to an amount of sunscreen protection detected or required) and b) providing an alert to apply a sunscreen lotion according to a threshold [0046-0048, 0050]; an algorithm includes applying sunscreen to skin at step h103 based on recommendations [0049]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’122 with the device of US’272, including UV sensors capable of measuring the amount of UV light on skin surfaces of a person and with programming [0046] capable of determining areas of the skin surfaces on the person that require sunscreen protection and areas that do not based on UV data from the one or more UV sensors and ranking the areas of skin surfaces that require a certain amount of sunscreen protection (e.g. SPF) on a scale from a minimum to a maximum (threshold for alert, for example) according to a desired amount of sunscreen protection to provide data for feedback to control the sprayer of US’122 which suggests imaging of the body with various sensors, including light sensors to provide information about a spraying process for control of a spraying process.
Regarding Claim 2, US’122 teaches that the sprayer is capable of modifying a spray flow rate, (col. 10, lines 38-46), spray drop size, spray pattern, direction, and volume (col. 8, lines 35-45).
Regarding Claim 3, the dispenser assembly includes one or more components configured to modify at least one spray characteristic of sunscreen lotion based on input from at least one of the one or more sensors (col. 8, lines 35-45; col. 10, lines 38-46; col. 14, lines 17-28).
	Regarding Claim 4, the dispenser assembly includes at least an actuator or controllable aperture (active nozzle 51, See Figure 9; col. 6, lines 52-62).
	 Regarding Claim 10, US’272 teaches a UV camera for imaging the skin surfaces (Fig. 8, h100; [0048, 0031]).
	Regarding Claim 11, US’122 teaches an infrared sensor (col. 14, line 21), and US’272 teaches a UV sensor, both within the recited range of wavelength. 
.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) as applied to Claim 1 above, and further in view of Lotterhos et al. (US 2006/0213432).
Regarding Claim 5-9, US’122 suggests that a dispenser assembly of a sprayer is configured to direct spray in a direction of skin surfaces and to modify process parameters such as spray shape (pattern). The combination of US’122 in view of US’272 fails to teach a proximity sensor. Lotterhos et al. (US’432) teaches an analogous sprayer for coating skin with sunscreen (Abstract; Fig. 1), and in addition teaches a proximity sensor to tell when a person is within a certain distance in front of a nozzle to control operation of the nozzle [0015]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’122 in view of US’272 with a proximity sensor configured to detect skin surfaces (i.e. that skin surfaces are within a given distance away from a nozzle), because US’432 suggests a proximity sensor to control the operation of a sprayer based on the presence of skin surfaces at some distance in front of a nozzle. Moreover, operation of a nozzle based on a proximity sensor would be expected to include basic functions such as turning a sprayer with dispenser assembly on or off as needed based on a presence or absence of a person in order not to waste material or energy, and the combination of sensor and other control features taught in US’122 and US’272 is capable of performing the remaining functions recited in Claims 5-9.
Claims 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) as applied to Claim 12 above, and further in view of Hyde et al. (US 2015/0057622).
e.g.  sunscreen [0114]), including performing image processing on an image of skin to be treated (Abstract); application methods include spray application [0072]. Image processing includes dividing the image into a grid [0102, 0106, 0116]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’122 in view of US’272 by including an image processor capable of performing image processing by assigning an intensity value of a surface to a square making up a grid, because US’272 suggests assigning intensity values to regions of an image during image analysis to determine a thickness of sunscreen and US’622 suggests analyzing an image by dividing it up into a grid. It would have been obvious to modify a control system like that of US’122 to use information obtained by a grid system suggested in US’622 to control a dispenser assembly to apply a desired amount of sunscreen to each square of a grid, because US’122 suggests using useful data about a sunscreen sprayer to control a sprayer operation for applying a desired amount to skin surfaces.
Further regarding Claim 15, US’122 suggests that a dispenser assembly is capable of regulating pressure (col. 8, lines 35-45); a capability of regulating pressure suggests a capability of increasing pressure, since even regulating by decreasing pressure would suggest a capability of returning it to its starting pressure by increasing it.
Regarding Claim 16, the sprayer of US’122 is capable of adjusting the dispenser assembly angle to be aimed at grid squares requiring sunscreen protection (col. 7, lines 37-62), especially since the claims do not limit the capability of an image processor to divide an image into a grid of squares of any particular size or number to within a particular region or limit a capability of any particular control system for controlling the angle.

Regarding Claim 19, US’122 teaches a dispenser assembly capable of adjusting spray patterns with an average diameter within a preferred range (col. 8, lines 37-62) and of changing a distance between a nozzle and skin surfaces to be sprayed (col. 9, lines 11-15). US’122 also provides evidence that spray diameter is a function of distance of a nozzle from a surface to be sprayed (i.e. “Greater distances, however may lead to greater spray pattern dispersion”) (col. 9. lines 15-22). Thus, the dispenser assembly is capable of narrowing a spray diameter at least by decreasing distance between a nozzle and skin surfaces to be sprayed.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) and Hyde et al. (US 2015/0057622) as applied to Claim 15 above, and further in view of Spivak et al. (US 2006/0163382).
Regarding Claim 17, the combination of US’122 in view of US’272 and US’622 fails to teach adjusting power applied to a dispenser assembly. Spivak et al. (US’382) teach a sprayer for spraying sunscreen lotion and a dispenser assembly, which includes controller systems for controlling power supply [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’122 in view of US’272 by providing a controller capable of adjusting power, because US’382 suggests power for an analogous dispenser assembly and means of controlling it.
Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that US’811 fails to teach a capability of detecting areas without sunscreen protection. US’122 is now cited to show a sprayer which teaches various sensors e.g. infrared). US’272 is also cited for its suggestion to use a UV sensor to determine an amount of UV light at the skin surface to determine how much skin protection is required at the surface. It would have been obvious to a person of ordinary skill in the art to couple a sunscreen lotion sprayer with a device for determining how much skin protection is needed.
Because, neither US’811 nor WO’096 are cited in the rejections presented in this Office Action, the remaining arguments related to these references are moot.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712